Citation Nr: 1724111	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO. 09-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae (PFB).


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which awarded service connection for PFB and assigned a noncompensable rating, effective February 2, 2008.

In a May 2009 Decision Review Officer Decision, an increased initial disability rating of 30 percent for PFB was granted. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In July 2015, the Board remanded the claim for further development. The claim was remanded again in March 2017. Additional development is required for compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was scheduled for a VA examination in April 2016 in connection with his claim. A notice letter was sent to his last known address but was returned undeliverable. The VA was unable to locate a current address for the Veteran and the AOJ cancelled the scheduled VA examination. In January 2017, correspondence was sent by the AOJ to the Veteran at a new address which has not been returned as undeliverable. The claim was remanded in March 2017 for a new VA examination, however, the March 2017 Board remand was returned as undeliverable as it was sent to his previous address. The Veteran has not yet been scheduled for a VA examination to determine the current severity of his PFB. A remand is required to ensure that the Veteran is in receipt of the Board remand and is scheduled for a new VA examination. Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding (if any) VA medical records.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected PFB. Notification of the examination should be sent to the Veteran's most recent address, as noted in the January 2017 correspondence to the Veteran and in the Veterans Appeals control and Locator System (VACOLS).

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The examiner should identify and describe all current symptomatology associated with the Veteran's PFB. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's PFB.

3. After the above is complete, readjudicate the Veteran's claim for a higher evaluation. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

